Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,049,218. Although the claims at issue are not identical, they are not patentably distinct from each other because fowling observation is made.
Instant Application
Patent NO. 10,049,218
1. (Currently amended) A computing device comprising: a system on a chip (SoC) configured to, during a boot process of the computing device:
read a file of a software module installed on the computing device, wherein the file comprises a signature associated with an encryption key;
determine, based on a current version number of the software module, one or more updated signatures associated with one or more versions of the software module, each updated signature comprising an updated encryption key and a version number, the
updated encryption key having been generated during a prior boot process and being different from the encryption key, and the one or more updated signatures being derivable from the current version number and the updated encryption key: determine, using the file, and by comparing the signature in the file with the one
or more updated signatures, that the signature for the software module is not valid; and responsive to a determination that the signature for the software module is not valid:
discontinue the boot process and not load the software module; and display an error on a display of the computing device.
17. A system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: during a boot process of a computing device: obtaining, by the computing device, a secret key derived from device-specific information for the computing device; verifying that a signature for a software module is valid; obtaining information indicating a current version of the software module; based on verifying that the signature for the software module is valid, using the secret key to generate (i) a first encryption key corresponding to the current version of the software module and (ii) a second encryption key corresponding to a prior version of the software module; after using the secret key to generate the first encryption key and the second encryption key, preventing future access to the secret key until the computing device is rebooted; and providing the software module access to the first encryption key and the second encryption key
15. (Currently amended) A computer-implemented method comprising: during a boot process of a computing device: reading, by the computing device, a file of a software module installed on the computing
device, wherein the file comprises a signature associated with an encryption key; determining, based on a current version number of the software module, one or more updated signatures associated with one or more versions of the software module, each updated
signature comprising an updated encryption key and a version number, the updated encryption key having been generated during a prior boot process and being different from the encryption key, and the one or more updated signatures being derivable from the current version number and the updated encryption key:
determining, using the file, and by comparing the signature in the file with the one or more updated signatures, that the signature for the software module is not valid; and responsive to determining that the signature for the software module is not valid:
discontinuing the boot process and not loading the software module; and displaying an error on a display of the computing device.

1. A computer-implemented method comprising: during a boot process of a computing device: obtaining, by the computing device, a secret key derived from device-specific information for the computing device; verifying that a signature for a software module is valid; obtaining information indicating a current version of the software module; based on verifying that the signature for the software module is valid, using the secret key to generate (i) a first encryption key corresponding to the current version of the software module and (ii) a second encryption key corresponding to a prior version of the software module; after using the secret key to generate the first encryption key and the second encryption key, preventing future access to the secret key until the computing device is rebooted; and providing the software module access to the first encryption key and the second encryption key.
20. (Currently amended) A non-transitory computer-readable medium storing software comprising instructions executable by a computing device that, upon execution, cause the computing device, during a boot process of the computing device, to: read a file of a software module installed on the computing device, wherein the file comprises a signature associated with an encryption key; determine, based on a current version number of the software module, one or more
updated signatures associated with one or more versions of the software module, each updated signature comprising an updated encryption key and a version number, the updated encryption key having been generated during a prior boot process and being different from the encryption key, and the one or more updated signatures being derivable from the current version number and the updated encryption key: determine, using the file, and by comparing the signature in the file with the one or more updated signatures, that the signature for the software module is not valid; and responsive to a determination that the signature for the software module is not valid: discontinue the boot process and not load the software module; and display an error on a display of the computing device.

20. A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising: during a boot process of a computing device: obtaining, by the computing device, a secret key derived from device-specific information for the computing device; verifying that a signature for a software module is valid; obtaining information indicating a current version of the software module; based on verifying that the signature for the software module is valid, using the secret key to generate (i) a first encryption key corresponding to the current version of the software module and (ii) a second encryption key corresponding to a prior version of the software module; after using the secret key to generate the first encryption key and the second encryption key, preventing future access to the secret key until the computing device is rebooted; and providing the software module access to the first encryption key and the second encryption key.


As demonstrated, the independent claims of instant disclose all the features of the independent claims of the patent 10,049,218 with minor obvious variations. Thus, it would have been obvious to one of ordinary skill in the art having the claims of 10,049,218 to modify the claims to achieve the features of claims 1-20 of the instant application. This is an obviousness-type double patenting rejection.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,81312. Although the claims at issue are not identical, they are not patentably distinct from each other because fowling observation is made.
Instant Application
Patent NO. 10,81312
1. (Currently amended) A computing device comprising: a system on a chip (SoC) configured to, during a boot process of the computing device:
read a file of a software module installed on the computing device, wherein the file comprises a signature associated with an encryption key;
determine, based on a current version number of the software module, one or more updated signatures associated with one or more versions of the software module, each updated signature comprising an updated encryption key and a version number, the
updated encryption key having been generated during a prior boot process and being different from the encryption key, and the one or more updated signatures being derivable from the current version number and the updated encryption key: determine, using the file, and by comparing the signature in the file with the one
or more updated signatures, that the signature for the software module is not valid; and responsive to a determination that the signature for the software module is not valid:
discontinue the boot process and not load the software module; and display an error on a display of the computing device.
11. A system comprising: one or more computers; and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: storing, by a computing device, first data that is encrypted using a first encryption key; determining, by the computing device, to encrypt data stored on the computing device using a second encryption key; and after determining to encrypt data stored on the computing device using the second encryption key: encrypting, by the computing device, second data using the second encryption key; decrypting, by the computing device, the first data using the first encryption key; and encrypting, by the computing device, the decrypted first data using the second encryption key.
15. (Currently amended) A computer-implemented method comprising: during a boot process of a computing device: reading, by the computing device, a file of a software module installed on the computing
device, wherein the file comprises a signature associated with an encryption key; determining, based on a current version number of the software module, one or more updated signatures associated with one or more versions of the software module, each updated
signature comprising an updated encryption key and a version number, the updated encryption key having been generated during a prior boot process and being different from the encryption key, and the one or more updated signatures being derivable from the current version number and the updated encryption key:
determining, using the file, and by comparing the signature in the file with the one or more updated signatures, that the signature for the software module is not valid; and responsive to determining that the signature for the software module is not valid:
discontinuing the boot process and not loading the software module; and displaying an error on a display of the computing device.

1. A computer-implemented method comprising: storing, by a computing device, first data that is encrypted using a first encryption key; determining, by the computing device, to encrypt data stored on the computing device using a second encryption key; and after determining to encrypt data stored on the computing device using the second encryption key: encrypting, by the computing device, second data using the second encryption key; decrypting, by the computing device, the first data using the first encryption key; and encrypting, by the computing device, the decrypted first data using the second encryption key.
20. (Currently amended) A non-transitory computer-readable medium storing software comprising instructions executable by a computing device that, upon execution, cause the computing device, during a boot process of the computing device, to: read a file of a software module installed on the computing device, wherein the file comprises a signature associated with an encryption key; determine, based on a current version number of the software module, one or more updated signatures associated with one or more versions of the software module, each updated signature comprising an updated encryption key and a version number, the updated encryption key having been generated during a prior boot process and being different from the encryption key, and the one or more updated signatures being derivable from the current version number and the updated encryption key: determine, using the file, and by comparing the signature in the file with the one or more updated signatures, that the signature for the software module is not valid; and responsive to a determination that the signature for the software module is not valid: discontinue the boot process and not load the software module; and display an error on a display of the computing device.

20. A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising: storing, by a computing device, first data that is encrypted using a first encryption key; determining, by the computing device, to encrypt data stored on the computing device using a second encryption key; and after determining to encrypt data stored on the computing device using the second encryption key: encrypting, by the computing device, second data using the second encryption key; decrypting, by the computing device, the first data using the first encryption key; and encrypting, by the computing device, the decrypted first data using the second encryption key.


As demonstrated, the independent claims of instant disclose all the features of the independent claims of the patent 10,81312 with minor obvious variations. Thus, it would have been obvious to one of ordinary skill in the art having the claims of 10,81312 to modify the claims to achieve the features of claims 1-20 of the instant application. This is an obviousness-type double patenting rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186